Title: To George Washington from James Madison, 1 February 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Feby 1. 1788

The Eastern Mail which arrived yesterday brought me a letter from Mr King, of which a copy follows. “Our prospects are gloomy, but hope is not entirely extinguished. Gerry has not returned to the Convention, and I think will not again be invited. We are now thinking of Amendments to be submitted not

as a condition of our assent & ratification, but as the Opinion of the Convention subjoined to their ratification. This scheme may gain a few members but the issue is doubtful.”
In this case as in the last Mr King’s information is accompanied with letters from other persons on the spot which dwell more on the favorable side of the prospect. His anxiety on the subject may give a greater activity to his fears than to his hopes; and he would naturally lean to the cautious side. These circumstances encourage me to put as favorable a construction on his letter as it will bear.
A vessel is arrived here from Charlestown which brings letters that speak with confidence of an adoption of the fœdl Government in that State; and make it very probable that Georgia had actually adopted it. Some letters on the subject from N. Carolina speak a very equivocal language as to the prospect there.
The French Packet arrived yesterday. As she has been out since early in November little news can be expected by her. I have not yet got my letters if there be any for me and I have heard the contents of no others. I remain Dr Sir with the utmost respect & attachment Yr Affte servt

Js Madison Jr

